 



Exhibit 10.62
PARTICIPATION AGREEMENT
THIS PARTICIPATION AGREEMENT (this “Agreement”) dated June 22, 2007 is between
Tyson Foods, Inc., a Delaware corporation (“Tyson”), and Syntroleum Corporation,
a Delaware corporation (“Syntroleum”).
RECITALS
WHEREAS, Syntroleum is pursuing or may pursue various project opportunities
outside the United States that consist of designing, developing, constructing
and operating Biofined Renewable Fuels Production Plants either alone or with
one or more third parties;
WHEREAS, Syntroleum is pursuing or may pursue various project opportunities on a
world wide basis that consist of designing, developing, constructing and
operating BTL Production Plants either alone or with one or more third parties;
WHEREAS, Tyson desires to have the right to have an equity participation in the
ownership of such Biofined Renewable Fuels Production Plants and BTL Production
Plants subject to the terms and conditions contained herein; and
WHEREAS, based on Tyson’s investment in and support of Syntroleum’s first
Biofined Renewable Fuels Production Plant, Syntroleum desires to grant Tyson the
right to have an equity participation in the development and ownership of such
Biofined Renewable Fuels Production Plants and BTL Production Plants subject to
the terms and conditions contained herein.
NOW THEREFORE, in consideration of these premises and the mutual promises and
covenants set forth herein, Tyson and Syntroleum mutually agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions. Capitalized terms used herein shall have the meanings given
such terms in this Section 1.1:
“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
“Bio Feedstock” means animal fats and other feedstocks, including, but not
limited to, vegetable oils, yellow, brown and recycled grease, glycerin,
glycerol, palm oil, soybean oil and other bio-oils, but excluding any material
or product produced from a Fischer-Tropsch synthesis process.
“Biofined Renewable Fuels” means renewable fuels including, but not limited to,
iso-paraffinic kerosene, jet fuel, diesel, naphtha, petroleum jelly and
liquefied petroleum gas.

 

 



--------------------------------------------------------------------------------



 



“Biofined Renewable Fuels Production Plant” means a production plant capable of
producing Biofined Renewable Fuels solely from Bio Feedstock using Biofining
Technology.
“Biofining Technology” means Syntroleum’s proprietary technology for making
Biofined Renewable Fuels without the use of a Fischer-Tropsch synthesis process.
“BTL Feedstock” means all renewable feedstocks, including, but not limited to,
vegetable oils, yellow, brown and recycled grease, animal fats and oils, animal,
industrial and human waste, woodchips, cellulosic plant material, glycerin,
glycerol, palm oil, soybean oil and other bio-oils, but excluding coal,
petroleum and natural gas.
“BTL Production Plant” means a production plant capable of producing Biofined
Renewable Fuels via gasification and a Fischer-Tropsch synthesis process from
BTL Feedstock.
“BTL Technology” means Syntroleum’s proprietary technology for making Biofined
Renewable Fuels with the use of a Fischer-Tropsch synthesis process and
including third-party gasification technology.
“Commercial Royalty” means a commercially reasonable arms-length upfront or
running royalty.
“Developer” means the Person with primary responsibility for the development of
a Development Project.
“Development Project” means the development of a Biofined Renewable Fuels
Production Plant or a BTL Production Plant.
“Equity Participation” means, with respect to a Development Project or a Plant,
an ownership interest in such Development Project or Plant or the right to
receive a share of the revenue generated by such Development Project or Plant
including but not limited to any royalty in respect of the licensing of Bio
Technology except a Commercial Royalty.
“Feasibility Study” means a written report evaluating a possible Development
Project, including a review of site locations, preliminary engineering design
and the economic analysis with respect to such possible Development Project.
“LLC Agreement” means the Limited Liability Company Agreement of Dynamic Fuels,
LLC dated as of even date herewith between Syntroleum and Tyson.
“Party” means either Syntroleum or Tyson, as the context so requires, and
“Parties” means collectively Syntroleum and Tyson.
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such) or other entity.
“Plant” means a Biofined Fuels Production Plant or a BTL Production Plant.

 

 



--------------------------------------------------------------------------------



 



“Project Proposal” means, with respect to any Development Project, the
Feasibility Study for such Development Project, the amount and terms of
Syntroleum’s Equity Participation in such Development Project, the past costs
that would be assumed by Tyson, and, if available, a business plan, a financing
plan including sources and uses of equity and debt, a financial model and other
relevant information with respect thereto necessary for a prudent investor to
make an informed decision to participate in such Development Project.
“Syntroleum Group” means Syntroleum and any Affiliate of Syntroleum.
ARTICLE 2
PARTICIPATION
2.1 Participation Rights.
(a) Subject to the terms and conditions contained herein, Syntroleum hereby
grants Tyson the right to have an Equity Participation in each Development
Project for a Biofined Renewable Fuels Production Plant located outside the
United States in which a member of the Syntroleum Group has an Equity
Participation either alone or with third parties (“Biofining Participation
Rights”). Such Equity Participation shall be limited to fifty percent (50%) of
the Syntroleum Group’s Equity Participation in such Development Project and
shall be offered on the same terms and conditions that Syntroleum Group has its
Equity Participation in such Development Project. Following the expiration of
the exclusivity restrictions imposed on Syntroleum pursuant to Section 5.2(a) of
the LLC Agreement or Section 2.03 of the Syntroleum Biofining Technology Master
License, the Biofining Participation Rights shall apply on a world wide basis.
Notwithstanding anything herein to the contrary, Tyson shall have no right to
have an Equity Participation in any Biofined Renewable Fuels Production Plant to
which Syntroleum is only licensing Biofining Technology in consideration for the
payment of a Commercial Royalty.
(b) Subject to the terms and conditions contained herein, Syntroleum hereby
grants Tyson the right to have an Equity Participation in each Development
Project for each BTL Production Plant on a world wide basis in which a member of
the Syntroleum Group has an Equity Participation either alone or with third
parties. Such Equity Participation shall be limited to fifty percent (50%) of
the Syntroleum Group’s Equity Participation in such Development Project and
shall be offered on the same terms and conditions that Syntroleum Group has its
Equity Participation in such Development Project. Notwithstanding anything
herein to the contrary, Tyson shall have no right to have an Equity
Participation in any BTL Production Plant to which Syntroleum is only licensing
BTL Technology in consideration for the payment of a Commercial Royalty.
(c) With respect to each Development Project in which a member of Syntroleum
Group does not have an Equity Participation or to which Syntroleum is just
licensing Biofining Technology in consideration for the payment of a Commercial
Royalty, Syntroleum’s sole obligation to Tyson in respect to such Development
Project will be (i) to notify Tyson thereof and (ii) if requested by Tyson, to
introduce Tyson to the project participants of such Development Project so that
Tyson may have the opportunity to offer to supply the Bio Feedstock or have an
Equity Participation in such Development Project.

 

 



--------------------------------------------------------------------------------



 



2.2 Feasibility Study.
(a) With respect to each Development Project in which a member of Syntroleum
Group is considering owning an Equity Participation, Syntroleum shall prepare
and complete a Feasibility Study either alone or in conjunction with the other
potential project participants. Upon the completion of each Feasibility Study,
Syntroleum shall determine whether it will pursue such Development Project. If
Syntroleum makes the determination that a member of Syntroleum Group intends to
pursue such Development Project, it will offer Tyson the right to participate in
such Development Project in accordance with Section 2.3 hereof.
(b) Tyson hereby acknowledges that during the preparation of a Feasibility Study
for a Development Project, Syntroleum will be or may be negotiating various
commercial relationships, terms and agreements that will govern Syntroleum’s
interest (equity or otherwise) in such Development Project and that Syntroleum
shall not be required to alter such commercial relationships, terms and
agreements should Tyson make an election to participate.
(c) If Syntroleum is the Developer of such Development Project, Syntroleum will
not develop any commercial relationship, term or agreement reasonably likely to
prevent Tyson from participating in such Development Project and Tyson shall
have the right to participate directly in such Development Project.
(d) If Syntroleum is not the Developer of such Development Project, Syntroleum
will use reasonable commercial efforts to ensure that such Development Project
does not include a commercial relationship, term or agreement reasonably likely
to prevent Tyson from participating in such Development Project. If the
Developer of such Development Project is unwilling to have Tyson directly
participate in such Development Project, then Syntroleum and Tyson shall
establish a participation structure permitting Tyson to participate in the
Development Project in a manner reasonably satisfactory to Syntroleum and Tyson
which provides Tyson with the economic benefits that Tyson would otherwise
receive through a direct participation in such Development Project.
2.3 Procedures.
(a) For each Development Project that Syntroleum intends to pursue and develop,
Syntroleum shall deliver to Tyson a Project Proposal for such Development
Project and will offer Tyson the right to have an Equity Participation in the
Development Project subject to the terms and conditions contained herein.

 

 



--------------------------------------------------------------------------------



 



(b) Syntroleum shall give Tyson at least thirty (30) days prior written notice
before delivering a Project Proposal for a Development Project to Tyson (each a
“Pre-Notification”) setting forth the name, location, principal participants and
general description of such Development Project. In response to each
Pre-Notification delivered hereunder, Tyson shall notify Syntroleum within ten
(10) days of receipt of the Pre-Notification whether Tyson is an equity or
revenue sharing participant in an existing third party Development Project
located within the lesser of (i) the same country and (ii) two hundred and fifty
(250) miles of the Development Project specified in the Pre-Notification
delivered by Syntroleum. If Tyson is an equity or revenue sharing participant in
any such third party Development Project, Syntroleum will have no obligation to
make a Project Proposal to Tyson considering such Development Project and such
Development Project shall be excluded from the terms of this Agreement.
(c) Upon receipt by Tyson of a Project Proposal from Syntroleum, Tyson shall
have sixty (60) days from the receipt thereof to notify Syntroleum in writing
that Tyson either elects to participate in the Development Project that is
subject of the Project Proposal or that Tyson declines to participate in such
Development Project. If Tyson elects to participate in a Development Project,
such election shall also specify the amount of Tyson’s Equity Participation in
such Development Project. Failure of Tyson to respond within such sixty (60) day
period shall be deemed to be an affirmative election by Tyson to not request an
Equity Participation in such Development Project. If Tyson elects not to
participate in a Development Project, Syntroleum shall still be obligated to
offer Tyson the right to participate in future Development Projects during the
term of this Agreement. All costs incurred by Tyson in evaluating whether to
participate in a Development Project shall be Tyson’s sole obligation and
Syntroleum shall have no responsibility therefor.
(d) If Tyson elects to have an Equity Participation in a Development Project,
Tyson will reimburse Syntroleum for the portion of the reasonable and documented
costs incurred by Syntroleum in its capacity as a holder of an Equity
Participation in the Development Project to date, including but not limited to
the preparation of the Feasibility Study and the Project Proposal, equal to
Tyson’s pro rata share of such costs as determined by the portion of such Equity
Participation taken by Tyson in such Development Project as compared to the
Equity Participation taken by Syntroleum.
ARTICLE 3
BIO FEEDSTOCK SUPPLY
3.1 Bio Feedstock Supply. Tyson hereby acknowledges that, prior to the
completion of the Feasibility Study for a Development Project, a third party may
have agreed to supply the Bio Feedstock for such Development Project in which
case Tyson shall have no right to suspend or alter such Bio Feedstock supply
agreement. If Tyson elects to participate in a Development Project without an
agreed supply of Bio Feedstock, Tyson shall have the right, but not the
obligation, to offer to supply the Bio Feedstock for such Development Project.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 4
TERM
4.1 Biofined Renewable Fuels Production Plant Term. Syntroleum’s obligation to
offer Tyson the right to Equity Participations in Development Projects for
Biofined Renewable Fuels Production Plants shall terminate on the first to occur
of:
(a) the date upon which Tyson breaches its economic obligations in any material
respect with respect to a Development Project for a Biofined Renewable Fuels
Production Plant in which Tyson has elected to take an Equity Participation
hereunder with respect to which there has not been any material change in
economics (actual or estimated) or any material change in governmental risk,
law, partner risk or any other material change since the date of such election;
(b) the date that Tyson owns directly or indirectly less than ten percent (10%)
of the equity interest of the Company (as such term is defined in the LLC
Agreement); and
(c) the last to occur of:
(i) the ten (10) year anniversary of the date of this Agreement;
(ii) two (2) years after the Development Activities Completion Date (as such
term is defined in the LLC Agreement); and
(iii) the three (3) year anniversary of the date of Tyson electing to
participate in a Development Project for a Biofined Renewable Fuels Production
Plant pursuant to Section 2.3(c) hereof prior to the later of (1) the ten
(10) year anniversary of the date of this Agreement and (2) two (2) years after
the Development Activities Completion Date,; provided, however, that if Tyson
elects to participate in a subsequent Development Project for a Biofined
Renewable Fuels Production Plant prior to such three (3) year anniversary, the
date for purposes of this Section 4.1(c)(iii) shall be the three (3) year
anniversary of the date of such subsequent election.
4.2 BTL Production Plant Term. Syntroleum’s obligation to offer Tyson the right
to Equity Participations in Development Projects for BTL Production Plants shall
terminate on the first to occur of:
(a) the date upon which Tyson breaches its economic obligations in any material
respect with respect to a Development Project for a BTL Production Plant in
which Tyson has elected to take an Equity Participation hereunder with respect
to which there has not been any material change in economics (actual or
estimated) or any material change in governmental risk, law, partner risk or any
other material change since the date of such election;
(b) the date that Tyson owns directly or indirectly less than ten percent (10%)
of the equity interest of the Company; and
(c) the last to occur of:

 

 



--------------------------------------------------------------------------------



 



(i) the ten (10) year anniversary of the date of this Agreement;
(ii) two (2) years after the Development Activities Completion Date; and
(iii) the three (3) year anniversary of the date of Tyson electing to
participate in a Development Project for a BTL Production Plant pursuant to
Section 2.3(c) hereof prior to the later of (1) the ten (10) year anniversary of
the date of this Agreement and (2) two (2) years after the Development
Activities Completion Date,; provided, however, that if Tyson elects to
participate in a subsequent Development Project for a BTL Production Plant prior
to such three (3) year anniversary, the date for purposes of this
Section 4.2(c)(iii) shall be the three (3) year anniversary of the date of such
subsequent election.
ARTICLE 5
MISCELLANEOUS
5.1 Amendments. This Agreement may not be amended or supplemented except by the
written agreement of the parties hereto.
5.2 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes any prior
agreement or understanding between them with respect to such subject matter.
5.3 Severability. In the event any provision or portion of a provision hereof is
held to be invalid, void, or unenforceable by a court of competent jurisdiction
or a governmental agency with jurisdiction, such holding shall not affect the
remaining portion of that provision or any other provision hereof.
5.4 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if:
(a) delivered or mailed, registered mail, first-class postage paid or
(b) transmitted via facsimile, if to any Party, at such Party’s address, or to
such Party’s facsimile number, set forth below, or to such other Person or
address as any Party shall have last designated by notice to the other Party.
Any notice shall be deemed to have been duly given if personally delivered or
sent by the mails or by facsimile transmission and will be deemed received,
unless earlier received, (i) if sent by certified or registered mail, return
receipt requested, when actually received, (ii) if sent by overnight mail or
courier, when actually received, (iii) if sent by facsimile transmission, on the
date sent, and (iv) if delivered by hand, on the date of receipt.

     
If to Tyson, to:
  Tyson Foods, Inc.
2210 West Oaklawn Drive
Springdale, Arkansas 72762
Fax No.: (479) 290-7967
Attention: Executive Vice President, General Counsel

 

 



--------------------------------------------------------------------------------



 



     
If to Syntroleum, to:
  Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Fax No.: (918) 592-7979
Attention: President

5.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any
conflict-of-laws rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another State.
5.6 Arbitration; Jurisdiction; Venue. All disputes arising out of or related to
this Agreement and not resolved within fifteen (15) days after the occurrence
thereof shall be determined by arbitration administered by the AAA in accordance
with its Commercial Arbitration Rules (the “Rules”). Any such arbitration shall
be conducted in Houston, Texas in the English language. The arbitration panel
shall consist of three neutral arbitrators. The arbitrators shall be appointed
as provided in Rule R-11. The chairman shall be selected in accordance with
Rule R-13 of the Rules. Any action or proceeding required to enforce or enter an
arbitration award or decision will be brought and enforced in the courts of the
United States for the Southern District of New York, and the parties irrevocably
submit to the exclusive jurisdiction of the foregoing courts in respect of any
such action or proceeding. The parties irrevocably waive, to the fullest extent
permitted by law, any objection that they may now or hereafter have to the
laying of venue of any such action or proceeding in the United States District
Court for the Southern District of New York, and any claim that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each Party’s respective successors and assigns. This Agreement
and the rights and obligations hereunder may not be assigned by either Party to
any other Person without the prior written consent of the other Party not to be
unreasonably withheld, conditioned or delayed. Notwithstanding the preceding,
Tyson may assign this Agreement and its right and obligations hereunder to a
wholly owned Affiliate of Tyson.
5.8 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall constitute one and the same instrument.
5.9 Interpretation. Wherever from the context it appears appropriate, each term
stated in either the singular or the plural shall include the singular and the
plural, and pronouns stated in either the masculine or the neuter gender shall
include the masculine, the feminine and the neuter. All references to Articles
and Sections refer to articles and sections of this Agreement, and all
references to Schedules and Exhibits are to Schedules and Exhibits attached to
this Agreement, each of which is made a part hereof for all purposes. The terms
“include” and “including” means include or including without limitation. A
reference to an agreement or instrument is to the agreement or instrument as
amended or modified from time to time in accordance with its terms. The Parties
acknowledge and agree that this Agreement has been negotiated by the Parties and
has been the subject of arm’s length and careful negotiation, that each Party
has been given the opportunity to independently review this Agreement with legal
counsel, and that each Party has the requisite experience and sophistication to
understand, interpret and agree to the particular language of the provisions
hereof. Accordingly, in the event of an ambiguity in or dispute regarding the
interpretation of this Agreement, this Agreement shall not be interpreted or
construed against a Party which drafted the Agreement or any portion thereof.

 

 



--------------------------------------------------------------------------------



 



5.10 Headings. The section headings in this Agreement are for convenience of
reference only, and shall not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.
5.11 Confidentiality: Publicity.
(a) The Parties agree that each shall keep confidential and cause its Affiliates
and instruct its officers, directors, employees and advisors to keep
confidential, all information relating to the terms and conditions of this
Agreement (collectively, “Confidential Information”). Notwithstanding the
foregoing, a Party may disclose Confidential Information to the extent such
disclosure is (i) required by law, administrative process or any standards or
rules of any stock exchange to which such Party or any of its Affiliates is
subject, (ii) to the advisors, auditors, legal counsel, agents, lenders and
insurers of such party or its affiliates (collectively, “Recipients”) provided
that such disclosure is necessary for each Recipients to perform their
respective obligations on behalf of such Party with respect to this Agreement
and a Party shall be liable for any breach of such confidentiality obligations
by it Recipients, (iii) of information already known by a Party prior to
disclosure by the other Party or which is available to the public as of the date
hereof, or thereafter becomes available to the public other than as a result of
a breach of this Section 5.11, (iv) of information obtained from another source
not subject to confidentiality obligation or (v) of information independently
developed by a Party’s employees not privy to the other Party’s information.
(b) In furtherance of the foregoing, if any Party is or becomes compelled by any
governmental, judicial or regulatory authority with jurisdiction to disclose
this Agreement to any third party (e.g., by order, deposition, interrogatory,
civil investigative demand, request for documents, subpoena, or similar process
or rule of procedure, or by statute, rule, or regulation, or other legal
requirement), such Party shall give the other Party prompt notice of the
existence, terms and circumstances surrounding such requirement.
(c) The obligation of the Parties under this Section 5.11 shall survive the
expiration or termination of this Agreement for a period of two (2) years.

 

 



--------------------------------------------------------------------------------



 



(d) Each Party shall have the right to review and approve any publicity
material, press releases, or other public statements by the other Party that
refer to such Party or that describe any aspect of this Agreement. Each Party
agrees not to issue any such publicity materials, press releases, or public
statements without the prior written approval of the other Party, except as is
required to comply with federal or state securities laws or the rules of any
securities exchange to which a Party is subject. No Party shall publish or use
any advertising, sales promotions, or other publicity materials that use any
other Party’s logo, trademarks, or service marks without the prior written
approval of such other Party.
(Signatures on following page)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has executed this Agreement in counterparts as of
the date first above written.

            SYNTROLEUM CORPORATION
      By:   /s/ John B. Holmes, Jr.         Name:   John B. Holmes, Jr.       
Title:   Chief Executive Officer        TYSON FOODS, INC.
      By:   /s/ Richard L. Bond         Name:   Richard L. Bond        Title:  
President and Chief Executive Officer     

 

 